PER CURIAM.
The complaint was dismissed upon the ground that the plaintiff was a foreign corporation doing business in this state without authority. The plaintiff publishes a trade journal in the city of Chicago, and has an office in the city merely for the purpose of collecting news and soliciting contracts for advertisements and for certain trade reports. The orders for special building reports, upon which this action was brought, were sent to Chicago and filled from there.' The plaintiff has no capital invested here, and is not doing business within this state within the meaning of section 15 of the General Corporation Law. American Contractor Publishing Co. v. Bagge (Sup.) 91 N. Y. Supp. 73. If the person who signed the contract on defendant’s behalf did not have authority, the contract was accepted and ratified by the defendant.
Judgment reversed, with costs, and judgment directed for the plaintiff for $95 and costs.